Exceptions overruled. The plaintiff’s wife, the intestate, suffered and died from the transfusion of incompatible blood at the defendant private hospital following surgery performed there. On the evidence the jury could find that the transfusion of incompatible blood is attended by grave danger to the patient, that the cross matching of the donated blood with the patient’s blood to determine compatibility is an essential preliminary step to a transfusion, that there was a failure by the defendant’s employees to cross match the intestate’s blood with the donated blood, and that this failure constituted negligence. There was no error in denying the defendant’s motion for a directed verdict.